UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6097



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


IYMAN FARIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:03-cr-00189-LMB; 1:06-cv-00132-LMB)


Submitted:     July 2, 2007             Decided:   September 19, 2007


Before NIEMEYER and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Iyman Faris, Appellant Pro Se.   William Neil Hammerstrom, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Iyman Faris seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                   The order is

not   appealable       unless    a   circuit    justice    or    judge       issues    a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)    (2000).        A   prisoner    satisfies      this    standard      by

demonstrating      that    reasonable      jurists     would      find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                     We have

independently reviewed the record and conclude that Faris has not

made the requisite showing.           Accordingly, we deny a certificate of

appealability, deny Faris’s motion for appointment of counsel, and

dismiss the appeal.            We dispense with oral argument because the

facts   and    legal    contentions     are     adequately      presented      in   the

materials     before     the    court   and     argument   would       not    aid   the

decisional process.

                                                                             DISMISSED




                                        - 2 -